UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



DENNIS WILLIAM IRVING,                       )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No. 13-1233 (BAH)
                                             )
DEPARTMENT OF THE TREASURY/                  )
BUREAU OF THE PUBLIC DEBT,                   )
                                             )
               Defendant.                    )


                                   MEMORANDUM OPINION

       The Court previously entered a Memorandum and Order, ECF No. 15, granting in part

and denying in part the defendant Department of Treasury’s (DOT) motion for summary

judgment. See Aug. 7, 2014 Mem. Op. and Order, ECF No. 15. The defendant has now

supplemented the record in accordance with the Court’s order to: (1) provide details about its

search for records responsive to the plaintiff’s Freedom of Information Act (FOIA) request, and

(2) place the subject FOIA request in the record. Def.’s Supplemental Filing in Supp. of Mot. for

Summ. J., ECF No. 17. The defendant proffers the supplemental declaration of Denise K.

Nelson, who is “the Disclosure Officer at the Bureau of the Fiscal Service . . ., formerly known as

the Bureau of the Public Debt (BPD)[.]” Supp’l Decl. of Denise K. Nelson ¶ 1, ECF No. 17-1.

Upon consideration of the foregoing documents and the plaintiff’s supplemental response, the

Court will grant summary judgment to the defendant on the remaining search question and

enter judgment accordingly.




                                                 1
I. THE FOIA REQUEST

       The Court determined from the parties’ pleadings that “the substance of the [then-

missing] request [was] not in dispute,” Mem. Op. at 2, but it could not assess the

reasonableness of the defendant’s search without knowing the scope of the request. See id. at

7. The actual FOIA request reveals that the plaintiff addressed it to Denise Nelson’s attention

and prefaced it with the following: “Now onto the information I need, at the Bureau of Public

Debt.” FOIA Req. at 1, ECF No. 17-2. The plaintiff then requested: (1) “[a]ll information

pertaining to the initial inception of my cusip [number], to include [names] . . . and account, or

any numbers related as well and initial amount in cusip;” (2) “My cusip [number] account

information, net assets, portfolio assets, and inception amounts;” (3) “any current information

or status of account;” and (4) “any info on my Bid Bonds Standard 24, Performance Bonds 25

Standard, Payment Bond . . . Standard all through comptroller . . . General Services

Administration.” Id. at 1-2. Supposedly to assist with the search, the plaintiff referred also to

“Fidelity Dividend Growth Fund Diversified.” Id. at 2.

       In addition, the plaintiff posed the following questions with regard to his purported

account: “Where is the account now? Who is trading it? Who is my fund manager?”; and

posed the following questions with regard to the bonds: “What are the amounts on those

Bonds? Who put them out? Who has them?” Id. But see Mem. Op. at 5 (“The agency has no

obligation to create records or to answer questions[.]”) (citing cases).

II. DISCUSSION

       In the initial ruling, the Court found that the defendant had adequately explained why it

could not search its filing systems by CUSIP number, as the plaintiff seemed to request, and for


                                                 2
records pertaining to the Fidelity Dividend Growth Fund Diversified, which the defendant did

not maintain. See Mem. Op. at 6; see also id. at 1, n.1 (explaining CUSIP). The Court agreed,

however, that the defendant had not adequately described the three BPD record systems that

were searched; consequently, it denied the defendant’s motion on this aspect of the claim

without prejudice to reconsideration upon supplementation of the record. See id. at 7-8.

       The defendant’s declarant has now described the three searched record systems in

sufficient detail and explained why those systems are most likely to contain responsive

information “related to Mr. Irving and records of securities instruments owned by or associated

with [him].” Nelson Supp’l Decl. ¶ 6. Those systems “cover various records/filing systems that

contain [documents] relating to Treasury’s issuance, registration, and payments of Treasury

securities . . . .” Id. ¶ 7; see also id. ¶¶ 8-14 (providing details about each system). A search of

those systems by the plaintiff’s name and social security number, which is how such records are

retrieved, located no responsive records. Id. ¶ 15; see Mem. Op. at 2.

       In his supplemental response, the plaintiff states that he wants “ ‘All’ systems within the

Treasury and [the Bureau of Public Debt]” searched so that he “will know a complete search has

been made[.]” Pl.’s Response to Def.’s Supplemental Filing in Supp. of Mot. for Summ. J. at 3,

ECF No. 18. Just because a plaintiff requests that “all” locations be searched does not require

an agency to perform such a search. To the contrary, the “FOIA does not provide individuals

with the right to demand ‘an all-encompassing fishing expedition’ of files in every office . . . ‘at

taxpayer expense.’ ” Bloeser v. U.S. Dep't of Justice, 811 F. Supp. 2d 316, 321 (D.D.C. 2011)

(quoting Dale v. IRS, 238 F. Supp. 2d 99, 105 (D.D.C. 2002)). Moreover, the fact that the plaintiff

addressed his request to BPD’s disclosure officer and specifically identified BPD as the office


                                                  3
within Treasury from which records were sought further supports the reasonableness of the

defendant’s search. See id. (noting that “[t]o the extent that plaintiff can identify documents

which he believes exist in a particular office within the Department of Justice, such identifying

information should have been included as part of his original FOIA request in order to narrow

the scope of the search requested”).

III. CONCLUSION

       The defendant has now shown that a reasonably adequate search was conducted for

responsive records, and the plaintiff has not come forward with any evidence to create a

genuine dispute about the search. Hence, the Court finds that the defendant is entitled to

summary judgment on this last remaining issue. A separate final Order accompanies this

Memorandum Opinion.




                                                      /s/ Beryl A. Howell
                                                     UNITED STATES DISTRICT JUDGE
DATE: November 6, 2014




                                                4